        Case 1:20-cv-00081-ECM-SRW Document 8 Filed 05/20/20 Page 1 of 2




                 IN THE DISTRICT COURT OF THE UNITED STATES
                     FOR THE MIDDLE DISTRICT OF ALABAMA
                              SOUTHERN DIVISION

CHARLES EDWARD BROWN,                           )
                                                )
           Plaintiff,                           )
                                                )
   v.                                           )        CIVIL ACT. NO. 1:20-cv-81-ECM
                                                )                 (WO)
LEE PADGETT, et al.,                            )
                                                )
           Defendants.                          )

                         MEMORANDUM OPINION and ORDER

         On March 20, 2020, the Magistrate Judge entered a Recommendation (doc. 4)

that this case be dismissed prior to service of process pursuant to 28 U.S.C. §

1915(e)(2)(B). (Doc. 4). Objections to the Recommendation were due no later than

April 6, 2020. On April 23, 2020, the Court entered a memorandum opinion and final

judgment dismissing this case. (Docs. 5 & 6). However, due to the COVID-19

pandemic, the Plaintiff’s objections to the Recommendation mailed on March 27, 2020,

were not received by the Court until May 7, 2020. (Doc. 7). Accordingly, in order to

consider the Plaintiff’s objections, it is

         ORDERED that the final judgment (doc. 6) and memorandum opinion (doc. 5)

entered on April 23, 2020 are VACATED.

         In his objections, the Plaintiff also requests the appointment of counsel which the

Court construes as a motion for the appointment of counsel. Upon review of the

pleadings filed in this case, the Court concludes that this case does not present
     Case 1:20-cv-00081-ECM-SRW Document 8 Filed 05/20/20 Page 2 of 2




exceptional circumstances, such as where the facts and legal issues are so novel or

complex as to require the assistance of a trained practitioner, which justify the

appointment of counsel

       Furthermore, the Court has carefully reviewed the record in this case, the

Recommendation of the Magistrate Judge, and the Plaintiff’s objections. Upon an

independent review of the file in this case and for good cause, it is

       ORDERED as follows that:

       1.    the Plaintiff’s motion for the appointment of counsel is DENIED;

       2.    the Plaintiff’s objections are OVERRULED;

       3.    the Recommendation of the Magistrate Judge is ADOPTED; and

       4.    this case is DISMISSED prior to service of process pursuant to 28 U.S.C.

§ 1915(e)(2)(B).

       A separate Final Judgment will be entered.

      Done this 20th day of May, 2020.


                                         /s/ Emily C. Marks
                                   EMILY C. MARKS
                                   CHIEF UNITED STATES DISTRICT JUDGE




                                             2
